 



Exhibit 10.5

THE HILLMAN COMPANIES, INC.
AMENDED AND RESTATED
2004 STOCK OPTION PLAN

ARTICLE I

Purpose of Plan

          The Amended and Restated 2004 Stock Option Plan (the “Plan”) of The
Hillman Companies, Inc., a Delaware corporation (the “Company”), adopted by the
Board and approved by the stockholders of the Company on December ___, 2004, for
directors, executives and other key employees of the Company and its
subsidiaries, is intended to advance the best interests of the Company and its
subsidiaries by providing those persons who have a substantial responsibility
for its management and/or growth with additional incentives by allowing them to
acquire an ownership interest in the Company and thereby encouraging them to
contribute to the success of the Company and its subsidiaries and to remain in
their employ or continue to provide such services. The availability and offering
of stock options under the Plan also increases the Company’s and its
subsidiaries’ ability to attract and retain individuals of exceptional talent
upon whom, in large measure, the sustained progress, growth and profitability of
the Company and its subsidiaries depends.

          All options granted under the Plan are intended to qualify for an
exemption (the “Exemptions”) from the registration requirements (i) under the
Securities Act of 1933, as amended (the “Act”), pursuant to Rule 701 of the Act
and (ii) under applicable state securities laws. In the event that any provision
of the Plan would cause any options granted under the Plan to not qualify for
any Exemptions, the Plan shall be deemed automatically amended to the extent
necessary to cause all options granted under the Plan to qualify for such
Exemptions.

          This Plan amends and restates the 2004 Stock Option Plan adopted and
approved on March 31, 2004 in its entirety.

ARTICLE II

Definitions

          For purposes of the Plan, except where the context clearly indicates
otherwise, the following terms shall have the meanings set forth below:

          “Affiliate” shall mean, with respect to any Person, any other Person
which, directly or indirectly, controls, is controlled by or under common
control with such Person.

          “Board” shall mean the board of directors of the Company.

          “Cause” shall have the meaning assigned to such term in any
Participant’s written Executive Securities Agreement or, in the absence of any
such written Executive Securities Agreement, shall mean (i) a material breach by
a Participant of this Plan, his Option Agreement or any employment or
noncompetition agreement to which the Participant is a party or any agreement
under which the Participant provides services as a director, as the case may be,
(ii) the

- 1 -



--------------------------------------------------------------------------------



 



Participant’s failure to adhere to any written policy of the Company or any of
its subsidiaries if the Participant has been given a reasonable opportunity to
comply with such policy or to cure his failure to comply, (iii) the
appropriation (or attempted appropriation) of a material business opportunity of
the Company or any of its subsidiaries, including attempting to secure or
securing any personal profit in connection with any transaction entered into on
behalf of the Company or any of its subsidiaries, (iv) the misappropriation (or
attempted misappropriation) of any of the Company’s or any of its subsidiaries’
funds or property, (v) the conviction of, the indictment for (or its procedural
equivalent), or the entering of a guilty plea or plea of no contest with respect
to, a felony, the equivalent thereof, or any other crime with respect to which
imprisonment is a possible punishment, (vi) any act or acts of disloyalty,
misconduct or moral turpitude by the Participant injurious to the interest,
property, operations, business or reputation of the Company or any of its
subsidiaries or (vii) the Participant’s failure or inability (other than by
reason of the Participant’s Disability) to carry out effectively the
Participant’s duties and obligations to the Company or any of its subsidiaries
or, if such Participant is an employee of the Company or any of its
subsidiaries, to participate effectively and actively in the management of the
Company or any of its subsidiaries, as determined in the reasonable judgment of
the Board.

          “Class B Common Stock” shall mean the Company’s Class B Common Stock,
par value $0.01 per share, or if the outstanding Class B Common Stock is
hereafter changed into or exchanged for different stock or securities of the
Company, such other stock or securities.

          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
any successor statute.

          “Committee” shall mean the compensation committee of the Board. The
Committee shall be composed of two or more directors as appointed from time to
time to serve by the Board.

          “Disability” shall have the meaning assigned to such term in any
Participant’s written Executive Securities Agreement or, in the absence of any
such written Executive Securities Agreement, shall mean the inability, due to
illness, accident, injury, physical or mental incapacity or other disability, of
any Participant to carry out effectively his duties and obligations to the
Company or any of its subsidiaries or, if such Participant is an employee of the
Company or any of its subsidiaries, to participate effectively and actively in
the management of the Company or any of its subsidiaries for, a period of at
least 90 consecutive days or for shorter periods aggregating at least 120 days
(whether or not consecutive) during any twelve-month period, as determined in
the reasonable judgment of the Board.

          “Executive Securities Agreement” shall mean any Executive Securities
Agreement entered into on March 31, 2004 between the Company and a Participant.

          “Fair Market Value” of the Class B Common Stock shall be determined by
the Committee or, in the absence of the Committee, by the Board.

          “Good Reason” shall have the meaning assigned to such term in any
Participant’s written Executive Securities Agreement or, if the Participant is
an employee of the Company or any of its subsidiaries and has not entered into
an Executive Securities Agreement, shall mean if the Participant resigns from
employment with the Company and its Subsidiaries as a result of

- 2 -



--------------------------------------------------------------------------------



 



one or more of the following reasons: (i) the Company reduces his
responsibilities in a manner materially inconsistent with the positions he holds
or (ii) the Company changes his place of work to a location more than 75 miles
from his present place of work; provided that, the Participant must give written
notice to the Company of his objection to any such act within 10 days of such
act and such act shall not be deemed to constitute Good Reason if it is of such
a nature that substantially all detriment otherwise resulting to the Participant
can be cured by appropriate action which the Company causes to be taken within
30 days following written notice from the Participant.

          “Investors” shall have the meaning set forth in the Stockholders
Agreement.

          “Options” shall have the meaning set forth in Article IV.

          “Participant” shall mean any director, executive or other key employee
of the Company or any of its subsidiaries who has been selected to participate
in the Plan by the Committee or the Board.

          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

          “Public Offering” shall mean a public offering and sale, registered
under the 1933 Act, of shares of the Company’s common stock.

          “Sale of the Company” shall mean any transaction or series of
transactions pursuant to which any Person(s) or a group of related Persons
(other than the Investors and their Affiliates) in the aggregate acquire(s)
(i) capital stock of the Company possessing the voting power (other than voting
rights accruing only in the event of a default, breach, event of noncompliance
or other contingency) to elect a majority of the Board (whether by merger,
consolidation, reorganization, combination, sale or transfer of the Company’s
capital stock, shareholder or voting agreement, proxy, power of attorney or
otherwise) or (ii) all or substantially all of the Company’s assets determined
on a consolidated basis; provided, that a Sale of the Company shall not include
a Public Offering.

          “Stockholders Agreement” shall mean the Stockholders Agreement, dated
as of March 31, 2004, by and among the Company and certain of its stockholders,
as amended from time to time in accordance with its terms.

ARTICLE III

Administration

          The Plan shall be administered by the Committee; provided that if for
any reason the Committee shall not have been appointed by the Board, all
authority and duties of the Committee under the Plan shall be vested in and
exercised by the Board. Subject to the limitations of the Plan, the Committee
shall have the sole and complete authority to: (i) select Participants,
(ii) grant Options to Participants in such forms and amounts as it shall
determine,

- 3 -



--------------------------------------------------------------------------------



 



(iii) impose such limitations, restrictions and conditions upon such Options as
it shall deem appropriate, (iv) interpret the Plan and adopt, amend and rescind
administrative guidelines and other rules and regulations relating to the Plan,
(v) correct any defect or omission or reconcile any inconsistency in the Plan or
in any Option granted hereunder and (vi) make all other determinations and take
all other actions necessary or advisable for the implementation and
administration of the Plan; provided, that in making determinations under the
Plan, with respect to Participants who are executives or employees of the
Company or any of its subsidiaries, the Committee shall take into consideration
the recommendations of the Company’s chief executive officer. The Committee’s
determinations on matters within its authority shall be conclusive and binding
upon the Participants, the Company and all other Persons. All expenses
associated with the administration of the Plan shall be borne by the Company.
The Committee may, as approved by the Board and to the extent permissible by
law, delegate any of its authority hereunder to such persons as it deems
appropriate.

ARTICLE IV

Limitation on Aggregate Shares

          The number of shares of Class B Common Stock with respect to which
options may be granted under the Plan (the “Options”) and which may be issued
upon the exercise thereof shall not exceed, in the aggregate, 356.41 shares;
provided that the type and the aggregate number of shares which may be subject
to Options shall be subject to adjustment in accordance with the provisions of
Section 6.8 below, and further provided that to the extent any Options expire
unexercised or are canceled, terminated or forfeited in any manner without the
issuance of Class B Common Stock thereunder, or if any Options are exercised and
the shares of Class B Common Stock issued thereunder are repurchased by the
Company, such shares shall again be available under the Plan. The 356.41 shares
of Class B Common Stock available under the Plan may be either authorized and
unissued shares, treasury shares or a combination thereof, as the Committee
shall determine.

ARTICLE V

Awards

          5.1 Options. The Committee may grant Options to Participants in
accordance with this Article V.

          5.2 Form of Option. Options granted under this Plan shall be
nonqualified stock options and are not intended to be “incentive stock options”
within the meaning of Section 422 of the Code or any successor provision.

          5.3 Exercise Price. The option exercise price per share of Class B
Common Stock shall be fixed by the Committee.

          5.4 Exercisability. Options shall be exercisable at such time or times
as the Committee shall determine at or subsequent to grant; provided that any
Options granted hereunder to executives or other employees of the Company or any
of its subsidiaries shall fully vest and become exercisable on the second
anniversary of the date of grant, but only if the

- 4 -



--------------------------------------------------------------------------------



 



applicable Participant is still employed by the Company or any of its
subsidiaries as of such anniversary.

          5.5 Payment of Exercise Price. Options shall be exercised in whole or
in part by written notice to the Company (to the attention of the Company’s
Secretary) accompanied by payment in full of the option exercise price. Payment
of the option exercise price shall be made in cash (including check, bank draft
or money order).

          5.6 Terms of Options. The Committee shall determine the term of each
Option, which term shall in no event exceed ten years from the date of grant.

          5.7 Annual Limitation on Grant of Options. Unless otherwise consented
to by the Board, the aggregate number of shares of Class B Common Stock for
which Options may be granted by the Committee in any calendar year shall not
exceed 20% of the shares of Class B Common Stock reserved under Article IV of
the Plan.

ARTICLE VI

General Provisions

          6.1 Conditions and Limitations on Exercise. Subject to Section 5.4
hereof, Options may be made exercisable in one or more installments, upon the
happening of certain events, upon the passage of a specified period of time,
upon the fulfillment of certain conditions or upon the achievement by the
Company or any of its subsidiaries of certain performance goals, as the
Committee shall decide in each case when the Options are granted.


          6.2 Sale of the Company. In the event of a Sale of the Company, the
Committee may terminate (i) any vested Options without payment of any kind
provided that each Participant shall first be given notice of such termination
and at least 15 days to exercise all vested Options that are to be so terminated
or (ii) any vested Options for a payment of (x) cash and/or (y) consideration in
the same form as that received by the holders of the Company’s Common Stock in
connection with such Sale of the Company, equal to the excess of the Fair Market
Value per share of Class B Common Stock (measured as of the date of such Sale of
the Company) over such Option’s exercise price multiplied by the number of
Options to be terminated or (iii) any Option without payment of any kind that on
the date of such Sale of the Company (x) is not vested or (y) has a Fair Market
Value less than or equal to the aggregate exercise price of such Option. In the
event of a Sale of the Company, the Committee shall immediately vest any
unvested Options, causing such Options to become immediately exercisable, but
only if a Participant is employed by, or providing services to, the Company or
any of its subsidiaries as of the date of such Sale of the Company.

          6.3 Written Agreement. Each Option granted hereunder to a Participant
shall be embodied in a written agreement (an “Option Agreement”) which shall be
signed by the Participant and by the President of the Company for and in the
name and on behalf of the Company and shall be subject to the terms and
conditions of the Plan prescribed in the Option Agreement (including, but not
limited to, (i) the right of the Company and such other Persons as the Committee
shall designate (“Designees”) to repurchase from each Participant, and such
Participant’s transferees, all shares of Class B Common Stock issued or issuable
to such

- 5 -



--------------------------------------------------------------------------------



 



Participant on the exercise of an Option, in the event of such Participant’s
termination of employment or services, (ii) rights of first refusal granted to
the Company and Designees, (iii) holdback and other registration right
restrictions in the event of a public registration of any equity securities of
the Company and (iv) any other terms and conditions which the Committee shall
deem necessary and desirable).

          6.4 Listing, Registration and Compliance with Laws and Regulations.
Options shall be subject to the requirement that if at any time the Committee
shall determine, in its discretion, that the listing, registration or
qualification of the shares subject to the Options upon any securities exchange
or under any state or federal securities or other law or regulation, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition to or in connection with the granting of the Options or
the issuance or purchase of shares thereunder, no Options may be granted or
exercised, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The holders of such Options
shall supply the Company with such certificates, representations and information
as the Company shall request and shall otherwise cooperate with the Company in
obtaining such listing, registration, qualification, consent or approval. In the
case of officers and other Persons subject to Section 16(b) of the Securities
Exchange Act of 1934, as amended, the Committee may at any time impose any
limitations upon the exercise of an Option that, in the Committee’s discretion,
are necessary or desirable in order to comply with such Section 16(b) and the
rules and regulations thereunder. If the Company, as part of an offering of
securities or otherwise, finds it desirable because of federal or state
regulatory requirements to reduce the period during which any Options may be
exercised, the Committee, may, in its discretion and without the Participant’s
consent, so reduce such period on not less than 15 days written notice to the
holders thereof.

          6.5 Nontransferability. Options may not be transferred other than by
will or the laws of descent and distribution and, during the lifetime of the
Participant, may be exercised only by such Participant (or his legal guardian or
legal representative). In the event of the death of a Participant, exercise of
Options granted hereunder shall be made only:

          (i) by the executor or administrator of the estate of the deceased
Participant or the Person or Persons to whom the deceased Participant’s rights
under the Option shall pass by will or the laws of descent and distribution; and

          (ii) to the extent that the deceased Participant was entitled thereto
at the date of his death, unless otherwise provided by the Committee in such
Participant’s Option Agreement.

          6.6 Expiration of Options.

          (a) Normal Expiration. In no event shall any part of any Option be
exercisable after the date of expiration thereof (the “Expiration Date”), as
determined by the Committee pursuant to Section 5.6 above.

          (b) Early Expiration Upon Termination of Employment or Services.
Except as otherwise provided by the Committee in the Option Agreement, any
portion of a Participant’s Option that was not vested and exercisable on the
date of the termination of such Participant’s

- 6 -



--------------------------------------------------------------------------------



 



employment or services shall expire and be forfeited as of such date, and any
portion of a Participant’s Option that was vested and exercisable on the date of
the termination of such Participant’s employment or services shall expire and be
forfeited as of such date, except that the Option Agreement may delay such
expiration for such period as the Committee determines.

6.7 Withholding of Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from any Participant from any amounts due and payable by
the Company or any of its subsidiaries to such Participant (or secure payment
from such Participant in lieu of withholding) the amount of any withholding or
other tax due from the Company with respect to any shares issuable under the
Options, and the Company may defer such issuance unless indemnified to its
satisfaction.

6.8 Adjustments. In the event of a reorganization, recapitalization, stock
dividend or stock split, or combination or other change in the shares of Class B
Common Stock, the Board or the Committee may, in order to prevent the dilution
or enlargement of rights under outstanding Options, make such adjustments in the
number and type of shares authorized by the Plan, the number and type of shares
covered by outstanding Options and the exercise prices specified therein as may
be determined to be appropriate and equitable. The issuance by the Company of
shares of stock of any class, or options or securities exercisable or
convertible into shares of stock of any class, for cash or property, or for
labor or services either upon direct sale, or upon the exercise of rights or
warrants to subscribe therefor, or upon exercise or conversion of other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Class B Common Stock then
subject to any Options.

6.9 Right of Participants. Nothing in this Plan shall interfere with or limit in
any way the right of the Company or any of its subsidiaries to terminate any
Participant’s employment or services which a Participant provides to the Company
at any time (with or without Cause), nor confer upon any Participant any right
to continue in the employ of or to provide services to the Company or any of its
subsidiaries for any period of time or to continue his present (or any other)
rate of compensation or other remuneration, and except as otherwise provided
under this Plan or by the Committee in the Option Agreement, in the event of any
Participant’s termination of employment or services (including, but not limited
to, the termination by the Company or any of its subsidiaries without Cause) any
portion of such Participant’s Option that was not previously vested and
exercisable shall expire and be forfeited as of the date of such termination. No
employee or director shall have a right to be selected as a Participant or,
having been so selected, to be selected again as a Participant.

6.10 Amendment, Suspension and Termination of Plan. The Board or the Committee
may suspend or terminate the Plan or any portion thereof at any time and may
amend it from time to time in such respects as the Board or the Committee may
deem advisable; provided that no such amendment shall be made without
stockholder approval to the extent such approval is required by law, agreement
or the rules of any exchange upon which the Common Stock is listed, and no such
amendment, suspension or termination shall impair the rights of Participants
under outstanding Options without the consent of the Participants affected
thereby; provided, further, that no amendment that increases the maximum number
of shares of Class B Common Stock with respect to which Options may be granted
and which may be issued upon the exercise thereof shall be effective without the
approval of Code Hennessy & Simmons IV LP and, for so long as Ontario Teachers’
Pension Plan Board, an Ontario corporation (“Teachers”),

- 7 -



--------------------------------------------------------------------------------



 



owns Stockholder Shares (as defined in the Stockholders Agreement) and shares of
Investment Company Preferred Stock (as defined in the Stockholders Agreement)
with an aggregate Original Cost (as defined in the Stockholders Agreement) to
Teachers of at least $25,000,000, Teachers.

6.11 Amendment, Modification and Cancellation of Outstanding Options. The
Committee may amend or modify any Option in any manner to the extent that the
Committee would have had the authority under the Plan initially to grant such
Option; provided that no such amendment or modification shall impair the rights
of any Participant under any Option without the consent of such Participant.
With the Participant’s consent, the Committee may cancel any Option and issue a
new Option to such Participant.

6.12 Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee, the members of the Board
and the Committee shall be indemnified by the Company against all costs and
expenses reasonably incurred by them in connection with any action, suit or
proceeding to which they or any of them may be party by reason of any action
taken or failure to act under or in connection with the Plan or any Option
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding; provided that any such Board or Committee member shall be
entitled to the indemnification rights set forth in this Section 6.12 only if
such member has acted in good faith and in a manner that such member reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
that such conduct was unlawful, and further provided that upon the institution
of any such action, suit or proceeding a Board or Committee member shall give
the Company written notice thereof and an opportunity, at its own expense, to
handle and defend the same before such Board or Committee member undertakes to
handle and defend it on his own behalf.




* * * *

- 8 -